Filed 6/6/14 P. v. Perez CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115. d


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064821

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN309800)

CAMILO RUIZ PEREZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, K. Michael

Kirkman, Judge. Affirmed.

         Patrick Morgan Ford, by appointment of the Court of Appeal, for Defendant and

Appellant.

         No appearance for Respondent.

         Defendant Camilo Ruiz Perez's appointed appellate counsel has filed a brief

asking this court to review the record for error as mandated by People v. Wende (1979)

25 Cal.3d 436. We affirm the judgment.
                                    INTRODUCTION

       At the June 14, 2013 arraignment hearing, Perez─assisted by counsel and a

Spanish language interpreter─initialed and signed a guilty plea form indicating that, in

exchange for a 12-year stipulated prison term, he was pleading guilty to one count of

voluntary manslaughter (Pen. Code,1 § 192, subd. (a)) and admitting an allegation that in

committing the offense he personally used a deadly or dangerous weapon (an automobile)

within the meaning of section 12022, subdivision (b)(1). Perez admitted as the factual

basis for his guilty plea that he "unlawfully and without malice kill[ed] Joaquin Ruiz

Perez" and he "personally used a dangerous or deadly weapon during the course of the

manslaughter, to wit: a motor vehicle."

       The court advised Perez, who again was assisted by counsel and a Spanish

language interpreter, of his constitutional rights and the potential consequences of his

plea, including the possible immigration consequences of the plea, and obtained Perez's

waivers of his rights. Perez pleaded guilty to one count of voluntary manslaughter and

admitted the enhancement allegation. The court accepted the plea, finding Perez

voluntarily and intelligently waived his constitutional rights, and he understood the

consequences of his plea.

       Thereafter, the court sentenced Perez to the stipulated term of 11 years in state

prison for the voluntary manslaughter conviction, plus a one-year consecutive term for

his admission of the enhancement allegation, for a total prison term of 12 years. The


1      All further statutory references will be to the Penal Code unless otherwise
indicated.
                                             2
court awarded a total of 409 days of credit for time served, and imposed a $3,360

restitution fine (§ 1202.4, subd. (b)), a suspended restitution fine in the same amount

under section 1202.45, a $40 court operations assessment (§ 1465.8), a $30 conviction

assessment (Gov. Code, § 70373), and a $154 criminal justice administration fee (Gov.

Code, § 29550.1).

                              FACTUAL BACKGROUND2

       On September 2, 2012, after Perez, his brother Joaquin Ruiz Perez (the victim),

and a friend drank beer and played basketball at a school, Perez and his brother started

arguing after more drinking. That evening San Diego County Sheriff's Department

deputies were dispatched to the scene of a hit-and-run incident reported by Perez. When

they arrived on the scene, they found Joaquin dead on the sidewalk. The autopsy report

later showed that Joaquin's injuries were consistent with his having been struck on the

right side by a vehicle. Perez told the deputies he had not witnessed the incident and he

did not know the deceased.

       The next day, a sheriff's deputy interviewing Joaquin's family recognized Perez.

Later, an eyewitness told the police he had seen a red Dodge pickup truck with a ladder

rack swerve twice toward a pedestrian. Sheriff's deputies went to the apartment complex

where Perez lived, located a red Dodge pickup truck with a ladder rack, and determined it

was registered to Perez. Perez later surrendered and said, "The accident, it's my fault."



2       As Perez entered a guilty plea before a preliminary hearing was held in this matter,
the following factual background is derived from the post-plea probation report, which
was based primarily on the police report.
                                             3
                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende, supra, 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U. S. 738, counsel refers to the following as possible, but not

arguable, issues: (1) Did the court make the necessary advisements and obtain the

required waivers before accepting Perez's guilty plea? and (2) did the court grant Perez

the proper time credits and properly impose the fines and penalties?

       We granted Perez permission to file a brief on his own behalf. He has not

responded.

       A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436, and

Anders v. California, supra, 386 U.S. 738, including the possible issues raised by

appellate counsel, has disclosed no reasonably arguable appellate issue. Perez has been

represented adequately by appellate counsel.

                                     DISPOSITION

       The judgment is affirmed.


                                                                       NARES, Acting P. J.
WE CONCUR:


McINTYRE, J.


AARON, J.



                                             4